NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JULIO CESAR NAJERA-MEJIA,                       No.    16-71222

                Petitioner,                     Agency No. A073-000-124

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Julio Cesar Najera-Mejia, a native and citizen of Honduras, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

a motion to reopen and review de novo questions of law. Iturribarria v. INS, 321


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 889, 894 (9th Cir. 2003). We deny the petition for review.

      The agency did not err in concluding that Najera-Mejia’s motion to reopen is

barred by 8 U.S.C. § 1231(a)(5). See Padilla Cuenca v. Barr, 956 F.3d 1079,

1085-87 (9th Cir. 2020) (“[8 U.S.C.] § 1231(a)(5) bars reopening a removal order

that has been reinstated following [a noncitizen’s] unlawful reentry into the United

States”).

      To the extent Najera-Mejia’s motion falls within an exception to the bar at

8 U.S.C. § 1231(a)(5), the agency did not err or abuse its discretion in denying the

motion for failure to establish exceptional circumstances. See 8 U.S.C.

§ 1229a(e)(1); Valencia-Fragoso v. INS, 321 F.3d 1204, 1205-06 (9th Cir. 2003)

(no exceptional circumstances where petitioner misunderstood the time of her

hearing).

      The BIA provided sufficient reasoning in its decision. See Najmabadi v.

Holder, 597 F.3d 983, 990 (9th Cir. 2010).

      PETITION FOR REVIEW DENIED.




                                          2                                   16-71222